INCOMPLETE RESPONSE (Non-responsive)

Applicant’s reply filed December 2, 2021 is not fully responsive to the Requirement for Restriction action mailed October 14, 2021 because of the following omission(s) or matter(s):  
It is noted that Applicant elected Group VII. However, no election was made for one nucleic acid sequence and its encoded protein. See page 7 of the response.  This is incomplete response.
Applicant’s attention is drawn to page 8 of the Requirement for Restriction action mailed October 14, 2021, which says as follows: 
“Applicant is advised that the reply to this requirement to be complete must include (i) an
election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.”

In the instant case, Applicant did not elect one nucleic acid sequence and its encoded protein from SEQ ID NOs: 1-4, 29 and 30.

Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus
deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each such nucleotide sequence and each amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement
pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq.  It is very important to note that databases and resources allocation at the PTO have changed and the examination of additional sequences on the merits in the instant application would present a burden on PTO resources. Absent evidence to the contrary, each such nucleotide sequence and each amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq.  

Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

  
/VINOD KUMAR/Primary Examiner, Art Unit 1663